853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Scott S. WORKMAN, Petitioner-Appellant,v.E.P. PERINI, Supt., Respondent-Appellee.
No. 88-3041.
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1988.

Before ENGEL, Chief Judge and KEITH and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff appeals the denial of his Fed.R.Civ.P. 60(b) motion to vacate the judgment filed in this habeas corpus action brought under 28 U.S.C. Sec. 2254.  Upon consideration, we conclude that the district court did not abuse its discretion in denying petitioner's motion.   See Browder v. Director, Dep't of Corrections, 434 U.S. 257, 263 n. 7 (1978).


3
First, petitioner cites no intervening retroactive change in the law which would now warrant habeas corpus relief.   See Matarese v. LeFevre, 801 F.2d 98, 106 (2d Cir.1986), cert. denied, 107 S.Ct. 1353 (1987).  Also, petitioner may not assert a new claim of ineffective assistance of counsel under Fed.R.Civ.P. 60(b) because he has not exhausted state remedies.   See Pitchess v. Davis, 421 U.S. 482 (1975) (per curiam).  Finally, petitioner's claim that the district court is required to make findings of fact and conclusions of law in denying a motion to vacate judgment is without merit.  Fed.R.Civ.P. 52(a).


4
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.